Exhibit 10.1

EMPLOYMENT AGREEMENT

     This Employment Agreement (this “Agreement”), is executed and entered into
on this 21st day of April, 2009 (the “Effective Date”), by and between World
Series of Golf, Inc., a Nevada Corporation (the “Company”), with offices at
10161 Park Run Drive, Suite 150, Las Vegas, Nevada 89145 and Joseph F. Martinez,
an individual resident at 19 Brigadier, Irvine, California 92603 (the
“Executive”).

W I T N E S S E T H :

     WHEREAS, the Company and the Executive wish to enter into this Agreement,
which shall set forth the Executive’s terms of employment as Chief Executive
Officer of the Company,

     NOW THEREFORE, in consideration of the mutual promises and agreements
herein and for other good and valuable consideration the receipt and sufficiency
of which are hereby mutually acknowledged, the Company and the Executive agree
as follows:

1.       Application and Effectiveness of Agreements. Effective as of the
Effective Date, this Agreement shall govern (i) the employment relationship
between the Company and the Executive and (ii) other matters as set forth
herein.

2.       Employment; Responsibilities and Authority; Definitions.

           (a)      Subject to the terms and conditions of this Agreement, the
Company shall employ the Executive as its Chief Executive Officer during the
Employment Period (as defined in Section 3, below) and the Executive shall
perform such acts and duties and furnish such services to the Company and its
Subsidiaries (as defined below) as the Board of Directors of the Company (the
“Board”) shall from time to time direct. Upon the execution of this Agreement,
the Board shall elect Executive to the Board to serve as a director in
accordance with the by-laws of the Company. Furthermore, until such time as the
Board shall notify Executive that it has appointed a Chief Financial Officer of
the Company, Executive shall serve as the Company’s Chief Financial Officer
without additional consideration for such services.

           (b)      Subject to the terms and conditions of this Agreement, the
Executive hereby accepts such employment and agrees to devote his full time and
continuous best efforts to the duties provided for herein; provided that nothing
herein shall preclude Executive, subject to prior approval of the Board, from
accepting appointment to or continuing to serve on any board of directors or
trustees of any business corporation or any charitable organization; provided in
each case, and in the aggregate, that such activities do not conflict or
interfere with the performance of Executive’s duties hereunder or conflict with
Section 18. The Company acknowledges and approves Executive’s position and
activities with respect to Core Ventures, LLC; provided, and in the aggregate,
that such activities do not conflict or interfere with the material p erformance
of Executive’s duties hereunder or conflict with Section 18.

           (c)      For purposes of this Agreement: (1) the “Business of the
Company” means the description of the Company’s business as is described in Part
I, Item 1 of the Company’s most recent Annual Report on Form 10-K filed with the
U.S. Securities and Exchange

--------------------------------------------------------------------------------



Commission (provided, however, that for purposes of Sections 18(b) through (e)
hereof, “Business of the Company” shall mean the Company’s business as of the
date of termination of Executive’s employment, as the same may have changed
since the Effective Date), and (2) the term “Subsidiary” means a corporation or
other entity that is at least majority owned, directly or indirectly, by the
Company.

3.       Term; Employment Period. The “Employment Period” under this Agreement
shall commence on the Effective Date and shall continue until terminated at any
time by either party upon ninety (90) days prior written notice of termination
to the other party, subject to the provisions of Section 11 and 12 hereof.

4.       Salary. For services rendered to the Company during the Employment
Period, the Company shall compensate the Executive with a base salary, payable
in semi-monthly installments, which initially shall be two hundred and forty
thousand dollars ($240,000) per annum commencing on the Effective Date and which
shall thereafter be set by the Board from time to time as determined by the
Board or the Compensation Committee of the Board (the “Compensation Committee”)
(but in no event shall it be less than the initial base salary).

5.       Incentive Cash Compensation.

           (a)      For the Company’s fiscal year that began on January 1, 2009,
and for each subsequent fiscal year or portion thereof during the Employment
Period, the Executive shall also be eligible to receive incentive cash
compensation based on the Executive’s performance in relation to the performance
areas and performance targets which the Board or Compensation Committee shall
determine and communicate to the Executive as described below (the “Annual Bonus
Plan”). The targeted amount of such Annual Bonus Plan shall be one hundred
twenty thousand dollars ($120,000) per year; provided, however, that the
Executive and the Company acknowledge that the amount actually paid to the
Executive pursuant to this Section 5 for any fiscal year or portion thereof may
be nil, or may be more or less than said targeted amount.

           (b)      The Board shall establish performance criteria for
determination of the incentive cash compensation that will be payable to the
Executive with respect to each fiscal year of the Company. To the extent
possible, such criteria shall be established, as to each fiscal year, prior to
the end of the second month of such fiscal year. As an example, such performance
criteria may be comprised of several designated performance areas and one or
more performance targets in each area.

           (c)      As soon as practical, and absent unforeseen circumstances no
later than ninety (90) days following the end of each fiscal year of the
Company, the Board shall determine, reasonably and in good faith, the extent to
which the applicable performance criteria for such fiscal year shall have been
achieved and, accordingly, shall cause the appropriate amount of incentive cash
compensation to be paid to the Executive. If unforeseen developments occur that
in the opinion of the Board make the performance areas and/or targets previously
determined unachievable, infeasible, or inadvisable -- and therefore
inappropriate as a measure of the performance of the Executive -- the Board
shall consider in good faith the extent to which the actual performance of the
Executive nevertheless warrants payment of the amounts that would have been
payable if the performance criteria had been achieved; and, to such extent,
payment shall be made to the Executive.

2

--------------------------------------------------------------------------------



6.     Stock Options. The Company and the Executive hereby acknowledge that the
Board of Directors shall grant, as and to the extent provided below in this
paragraph, to the Executive options to purchase shares of common stock of the
Company (the “Outstanding Options”). The terms of the grant agreements granting
such Outstanding Options shall govern the rights and obligations of the
Executive with respect thereto, subject, however, to the provisions of Sections
12 and 20 of this Agreement, if and as applicable. Upon the Effective Date of
this Agreement, the Executive shall receive a grant of options to purchase
1,000,000 shares of common stock of the Company. The options shall have an
exercise price of $0.02 per share (subject to customary adjustments for stock
splits and stock dividends) and shall expire on the tenth anniversary of the
grant date. The options shall vest monthly over a thi rty-six month period,
beginning on the first month anniversary of the Effective Date, in equal monthly
amounts. It is intended that the maximum number of options qualify as incentive
stock options under Section 422 of the Internal Revenue Code of 1986, and the
remaining options shall be treated as non-qualified options.

7.     Board. During the Employment Period, the Company shall: (i) take such
actions as may be necessary initially to submit Executive’s name to the
Nominating and Governance Committee of the Board for consideration as a
director, and thereafter, if said Committee deems Executive qualified, to
appoint Executive as a director (it being contemplated that such actions shall
be completed no later than the next Board of Directors meeting which follows the
date of this Agreement), and (ii) thereafter to cause the nomination and
recommendation of the Executive for election at the following shareholders’
meeting as a director, and to use all best efforts to cause Executive to be
elected as a non-independent director. Upon termination of Executive’s
employment, Executive shall immediately resign from the Board and shall be
deemed to have immediately for all purposes to have resigned from the B oard.

8.     Benefits. During the Employment Period, the Company shall provide or
cause to be provided to the Executive, and the Executive shall be eligible to
participate in or partake of, such employee benefits as are provided to other
executive officers of the Company, including in any retirement plans established
by the Company.

9.     Health Insurance. The Company shall pay the Executive a monthly allowance
of $3,500.00 for the cost of securing full family health insurance coverage,
including dental insurance. There is no right or obligation on either party to
establish or participate in a Company sponsored health insurance plan.

10.     Paid Time Off. The Executive shall be entitled to paid time off in
accordance with the Company’s policies in effect from time to time for executive
officers of the Company.

11.     Termination.

           (a)      Executive’s employment by the Company shall be “at will.”
Either the Company or the Executive may terminate Executive’s employment by the
Company, with or without Cause or Good Reason (as such terms are defined below),
in its or his sole discretion, upon ninety (90) days’ prior written notice of
termination. In addition, the Executive’s employment by the Company shall be
terminated by his death or “Disability” (as defined below). Termination of the
Executive’s employment as provided for herein shall terminate the Employment
Period.

3

--------------------------------------------------------------------------------



           (b)      For purposes of this Agreement, in the case of a termination
of the Executive’s employment hereunder by the Executive, the term “Good Reason”
shall have the meaning set forth for it below; in the case of a termination of
the Executive’s employment hereunder by the Company, the term “Cause” shall have
the meaning set forth for it below; and the other terms set out below in this
Section 11 shall have the meanings provided for them respectively:

                     (i)     “Good Reason” shall mean (i) any material
diminution in the Executive’s authority or role as Chief Executive Officer and
President, including his no longer serving as the highest ranking executive
officer in the Company; (ii) failure of the Company to pay to the Executive any
amounts of base salary and/or incentive cash compensation as provided for in
Sections 4 or 5 above, or to honor promptly any of its obligations or
commitments regarding stock options or other benefits referred to in Sections 7,
8, 9, and/or 10 above, or to honor promptly any of its other material
obligations hereunder, or the Company’s material violation of any of the terms,
covenants, representations or warranties contained in this Agreement; (iii) a
material demotion in the Execu tive’s title or status; or (iv) failure of the
Executive to have been appointed and/or re-elected to the Board of Directors;
provided that, the Executive must notify the Company of the existence of a Good
Reason within 90 days of the initial event giving rise to such Good Reason, and
the Company shall have 30 days from the date of such notice to cure and
remediate such condition and thereby eliminate the Good Reason.

                     (ii)     “Cause” shall mean (i) the Executive’s willful and
repeated failure to perform his duties hereunder or to comply with any
reasonable and proper direction given by the Board, which failure continues for
a period of thirty (30) days following receipt by the Executive of written
notice from the Company containing a specific description of any such alleged
failure(s) and a demand for immediate cure thereof; (ii) conviction of the
Executive of a criminal offense involving moral turpitude; (iii) the Executive’s
commission of an act of fraud or theft against the Company; or (iv) the
Executive’s material violation of any of the terms, covenants, representations
or warranties contained in this Agreement provided that, in the case of this
clause “iv,” if such violation is subject to cure and effective remediation by
the Executive, such violation is not so cured and remediated by the Executive
within thirty (30) days following receipt by the Executive of written notice
from the Company containing a reference to the violation and a demand for
immediate cure thereof.

           (c)       “Disability” shall mean that the Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, as determined by a physician chosen by the Company and to whom the
Executive has no reasonable objection.

           (d)       “Termination Date” shall mean (i) if this Agreement is
terminated on account of death, the date of death; (ii) if this Agreement is
terminated for Disability, the date that such Disability is established; (iii)
if this Agreement is terminated by the Company or by the Executive, the
effective date of the termination as provided in Section 11(a) hereof.

4

--------------------------------------------------------------------------------



12.     Severance.

           (a)      Subject to Section 20 hereof, if (i) the Company terminates
the employment of the Executive during the Employment Period and without Cause,
or (ii) the Executive terminates his employment during the Employment Period for
Good Reason, then (A) Executive shall be entitled to receive base salary,
incentive cash compensation (determined on a pro-rated basis as to the year in
which the Termination Date occurs), pay for accrued but unused paid time off,
and reimbursement for expenses pursuant to Section 13 hereof through the
Termination Date, and a lump sum equal to six (6) months of the Executive’s
specified base salary hereunder at the rate in effect on the Termination Date,
and (B) notwithstanding the vesting and exercisability provisions otherwise
applicable to Outstanding Options, all of such options shall be fully vested and
exercisable upon such termination and shall rema in exercisable as specified in
the option grant agreements. Except to the extent that more time is required to
determine any of the incentive compensation amounts, the Company shall pay the
cash amounts provided for in this Section within thirty (30) days after the six
(6) month anniversary of the date of such termination (but no later than the end
of the calendar year in which such six (6) month anniversary occurs); provided,
however, that pay for accrued but unused paid time off shall be paid as soon as
practicable following such termination. Notwithstanding the foregoing, the
Company shall not be required to pay any severance pay for any period following
the Termination Date if it shall have been determined in writing by a court of
competent jurisdiction or by any arbitrator appointed pursuant to Section 25
that the Executive has materially violated the provisions of Sections 18 and 19
of this Agreement and such violation has not been cured within thirty (30) days
following receipt of written notice from the Company containing a description of
the violation and a demand for immediate cure. The Company also may withhold any
severance pay while it pursues such determination.

           (b)      Subject to Section 20 hereof, if (A) the Executive
voluntarily terminates his employment during the Employment Period other than
for Good Reason or (B) the Executive’s employment is terminated by the Company
during the Employment Period for Cause, then the Executive shall be entitled to
receive salary, a pro-rated amount of incentive cash compensation for the fiscal
year in which the Termination Date occurs, pay for accrued but unused paid time
off, and reimbursement of expenses pursuant to Section 13 hereof through the
Termination Date only; vesting of Outstanding Options shall cease on such
Termination Date; any then un-vested Outstanding Options shall terminate (with
the then-vested Outstanding Options vested and exercisable as specified in the
option grant agreements). The Company shall pay the cash amounts provided for i
n this Section within thirty (30) days after the six (6) month anniversary of
the date of such termination (but no later than the end of the calendar year in
which such six (6) month anniversary occurs); provided, however, that pay for
accrued but unused paid time off shall be paid as soon as practicable following
such termination.

           (c)      Subject to Section 20 hereof, if the Executive’s employment
is terminated during the Employment Period due to death or Disability, the
Executive (or his estate or legal representative as the case may be) shall be
entitled to receive (i) salary, reimbursement of expenses pursuant to Section 13
hereof, and pay for any unused paid time off accrued through the Termination
Date; (ii) a pro-rated amount of incentive cash compensation for the fiscal year
in which the Termination Date occurs; and (iii) a lump sum equal to six (6)
months of the Executive’s specified base salary hereunder at the rate in effect
on the Termination Date. In such case, vesting of the Outstanding Options shall
cease on such Termination Date, and any then un-

5

--------------------------------------------------------------------------------



vested Outstanding Options shall terminate (with the then-vested Outstanding
Options vested and exercisable as specified in the option grant agreements).
Except to the extent that more time is required to determine any of the
incentive compensation amounts, the Company shall pay the cash amounts provided
for in this Section on the thirtieth (30th) day following the Executive’s death,
or if termination is due to Disability, within thirty (30) days after the six
(6) month anniversary of the date of such termination (but no later than the end
of the calendar year in which such six (6) month anniversary occurs).

           (d)      In addition to the provisions of Section 12(a), 12(b), or
12(c), hereof, as the case may be, to the extent COBRA shall be applicable or as
provided by law, the Executive and/or his dependants shall be entitled to
continuation of group health plan benefits for the periods provided by law
following the Termination Date if the Executive (or his survivors) makes the
appropriate election and payments; provided, further, that if the Executive
and/or his survivors are entitled to severance under Section 12(a) or 12(c)
hereof, and the Executive and/or his survivors elect COBRA coverage under a
group health plan maintained by the Company, the Company shall continue to
contribute towards the cost of such coverage for the Executive and/or his
dependents for the twelve (12) month period following his Termination Date, at
the same rate which was in effect upon the date of such termination of
employment.

           (e)      Subject to Section 20 hereof, the Executive acknowledges
that, upon termination of his employment, he is entitled to no other
compensation, severance or other benefits other than those specifically set
forth or referred to in this Agreement.

13.       Expenses. The Company shall pay or reimburse the Executive for all
expenses that are reasonably incurred by him in furtherance of his duties
hereunder, including without limitation, charges for internet, cell phone and
data message service, and such further expenses as may be authorized and
approved by the Company from time to time. In addition, the Company shall
reimburse the Executive for the costs of his legal counsel incurred in
connection with the review and negotiation of this Agreement, in an amount not
to exceed $3,000.

14.     Facilities and Services. The Company shall furnish the Executive with
office space, secretarial and support staff, and such other facilities and
services as shall be reasonably necessary for the performance of his duties
under this Agreement.

15.     Mitigation Not Required. In the event this Agreement is terminated, the
Executive shall not be required to mitigate his losses or the amounts otherwise
payable hereunder by seeking other employment or otherwise. The Executive’s
acceptance of any other employment shall not diminish or impair the amounts
otherwise payable to the Executive hereunder.

16.     Place of Performance. The Executive shall perform his duties at the main
offices of the Company subject to reasonable travel requirements which may be
authorized and directed from time to time by the Board.

17.     Insurance and Indemnity. With respect to his service hereunder, the
Company shall maintain, at its expense, customary directors’ and officers’
liability and errors and omissions insurance covering the Executive and, if such
coverage is available at reasonable cost, for all other executive officers and
directors of the Company, in an amount both deemed appropriate by the Company
and available in the marketplace. To the extent such defense and indemnification
are not fully and irrevocably provided by Company-supplied insurance, the
Company shall

6

--------------------------------------------------------------------------------



defend and indemnify the Executive, to the fullest extent permitted by law, from
and against any liability asserted against or incurred by the Executive (a) by
reason of the fact that the Executive is or was an officer, director, employee,
or consultant of the Company or any affiliate or related party or is or was
serving in any capacity at the request of the Company for any other corporation,
partnership, joint venture, trust, employment benefit plan or other entity or
enterprise or (b) in connection with any action(s), omission(s), or
occurrence(s) during the course of such service or such status as an officer,
director, employee, or consultant of or to any of the foregoing. The Company’s
obligations under this Section 17 shall survive the termination of the
Executive’s employment hereunder and any termination of this Agreement.

18.     Non-Competition.

          (a)      The Executive agrees that, except in accordance with his
duties under this Agreement on behalf of the Company, he will not during the
Employment Period: participate in, be employed in any capacity by, serve as
director, consultant, agent or representative for, or have an interest, directly
or indirectly in, any enterprise which is engaged in the business of developing,
licensing, or selling technology, products or services which are directly
competitive with the Business of the Company or any of its Subsidiaries or with
any technology, products or services being actively developed, with the bona
fide intent to market same, by the Company or any of its Subsidiaries at the
time in question; provided, however, that interests in publicly-traded entities
that constitute less than a five percent (5%) interest in such entities, and do
not otherwise constitute control either directly or indirectly of such entities,
which interests were acquired or are held for investment purposes, shall not be
deemed to be a violation of this paragraph.

           (b)      In addition, the Executive agrees that, for a period of six
(6) months after the end of the Executive’s employment by the Company (unless
such employment is terminated by the Company without Cause, or by the Executive
for Good Reason, in which event the following shall be inapplicable), the
Executive shall not (1) own, either directly or indirectly or through or in
conjunction with one or more members of his or his spouse’s family or through
any trust or other contractual arrangement, a greater than five percent (5%)
interest in, or otherwise control either directly or indirectly, or (2)
participate in, be employed in any capacity by, or serve as director,
consultant, agent or representative for, any partnership, corporation, or other
entity which is engaged in the business of developing, licensing, or selling
technology, products or services which are directly competitive with the
Business of the Company or any of its Subsidiaries as of the termination of the
Executive’s employment with the Company or which are directly competitive with
any technology, products, or services being actively developed by the Company or
any of its Subsidiaries, with the bona fide intent to market same, as of the
termination of the Executive’s employment at the Company.

           (c)      Executive further agrees, for twelve (12) months following
the end of the Executive’s employment by the Company (unless such employment is
terminated by the Company without Cause, or by the Executive for Good Reason, in
which event the following shall be inapplicable), to refrain from directly or
indirectly soliciting or hiring the Company’s collaborative partners,
consultants, certified research organizations, principal vendors, licensees or
employees except any such solicitation in connection with activities that would
not be directly competitive with and/or adverse to the Business of the Company
or any of its Subsidiaries or with and to any products or services being offered
by the Company or any of its Subsidiaries at

7

--------------------------------------------------------------------------------



the date such employment terminated or then being actively developed, with the
bona fide intent to market same, by the Company or any of its Subsidiaries.

           (d)      Executive further agrees, while employed by the Company and
for twelve (12) months following the end of the Executive’s employment by the
Company (unless such employment is terminated by the Company without Cause, or
by the Executive for Good Reason, in which event the following shall be
inapplicable), that he will not, directly or indirectly, as a sole proprietor,
member of a partnership or as a stockholder, investor, officer or director of a
corporation, or as an employee, agent, associate or consultant of any person,
firm or corporation, other than for the exclusive benefit of the Company or any
of its Subsidiaries, solicit or accept business from, or perform or supervise
the performance of any services related to such business for, (i) any client of
the Company or any of its Subsidiaries who was a client during the Executive’s
employment with the Company, (ii) any clients or prospective clients of the
Company or any of its Subsidiaries who were solicited or serviced, directly or
indirectly, by the Executive, in whole or in part, or (iii) any former client of
the Company or any of its Subsidiaries who was a client within one (1) year
prior to the Executive’s termination of employment and who was solicited or
serviced, directly or indirectly, by the Executive, or by those supervised,
directly or indirectly, by the Executive, in whole or in part, in connection
with activities that would be directly competitive with and/or adverse to the
Business of the Company or any of its Subsidiaries or with and to any products
or services being offered by the Company or any of its Subsidiaries at the date
such employment terminated or then being actively developed, with the bona fide
intent to market same, by the Company or any of its Subsidiaries.

           (e)      The Executive hereby agrees that damages and any other
remedy available at law would be inadequate to redress or remedy any loss or
damage suffered by the Company upon any breach of the terms of this Section 18
by the Executive, and the Executive therefore agrees that the Company, in
addition to recovering on any claim for damages or obtaining any other remedy
available at law, also may enforce the terms of this Section 18 by injunction or
specific performance, and may obtain any other appropriate remedy available in
equity.

19.     Trade Secrets.

           (a)      In the course of the term of this Agreement, it is
anticipated that the Executive shall have access to secret or confidential
technical, scientific and commercial information, records, data, formulations,
specifications, systems, methods, plans, policies, inventions, material and
other knowledge that is (are) specifically related or applicable to the Business
of the Company or of any of its Subsidiaries or to any other products, services,
or technology in medicine or the health sciences in which the Company shall
during the Employment Period undertake, or actively and in good faith consider,
research or commercial involvement and that is/are owned by the Company or its
Subsidiaries (“Confidential Material”). The Executive recognizes and
acknowledges that included within the Confidential Material are the following as
they may specifically relate or be applicable to the Company’s Business or
technology, or to current or specifically contemplated future Company products
or services: the Company’s confidential commercial information, technology,
formulations and know-how, methods of manufacture, chemical formulations, device
designs, pending patent applications, clinical data, pre-clinical data and any
related materials, all as they may exist from time to time, and that such
material is or may be valuable special, and unique aspects of the Company’s
business. All such Confidential Material shall be and remain the property of the
Company. Except as required by

8

--------------------------------------------------------------------------------



his duties to the Company, the Executive shall not, directly or indirectly,
either during the term of his employment or at any time thereafter, disclose or
disseminate to anyone or make use of, for any purpose whatsoever, any
Confidential Material. Upon termination of his employment, the Executive shall
promptly deliver to the Company all Confidential Material (including all copies
thereof, whether prepared by the Executive or others) which are in the
possession or under the control of the Executive. The Executive shall not be
deemed to have breached this Section 19 if the Executive is compelled by legal
process or order of any judicial, legislative, or administrative authority or
body to disclose any Confidential Material; provided that Executive shall give
prompt notice of such process or order to the Company, and the Executive shall
in good faith use reasonable efforts to provide the Company the opportunity to
intervene in the event Executive may be compelled to disclose Confidential
Information of the Company pursuant to such process or order.

           (b)      The Executive hereby agrees that damages and any other
remedy available at law would be inadequate to redress or remedy any loss or
damage suffered by the Company upon any breach of the terms of this Section 19
by the Executive, and the Executive therefore agrees that the Company, in
addition to recovering on any claim for damages or obtaining any other remedy
available at law, also may enforce the terms of this Section 19 by injunction or
specific performance, and may obtain any other appropriate remedy available in
equity.

20.     Payment and Other Provisions After Change of Control.

           (a)      In the event the Executive’s employment with the Company is
terminated either by the Company or by the Executive (other than because of the
Executive’s death or Disability) following the occurrence of a Change of
Control, and such termination is without Cause if by the Company, or for Good
Reason if by Executive, and the date of such termination is within one (1) year
following the occurrence of such Change of Control, then the Executive shall be
entitled to receive from the Company, in lieu of the severance payment otherwise
payable pursuant to Section 12 hereof, salary, expense reimbursement, and pay
for unused paid time off through the termination date and, in addition, the
following:

                       (i)     Additional Amount Based on Base Salary. A
lump-sum amount equal to six (6) months of Executive’s specified base salary
hereunder; and

                       (ii)     Incentive Cash Compensation. The amount of the
Executive’s incentive cash compensation for the fiscal year in which the date of
termination occurs (determined on a pro-rated basis) plus an additional lump-sum
amount equal to fifty percent (50%) of the Executive’s base salary for such
year.

Except to the extent that more time is required to determine the incentive cash
compensation payable pursuant to Section 20(a)(ii) hereof, the Company shall pay
the cash amounts provided for in this Section 20(a) within thirty (30) days
after the six (6) month anniversary of the date of such termination (but no
later than the end of the calendar year in which such six (6) month anniversary
occurs).

           (b)     Other Benefits. Notwithstanding the vesting and/or
exercisability provisions otherwise applicable to Outstanding Options, all such
stock options shall be fully vested and exercisable upon a Change of Control and
shall remain exercisable as specified in the option

9

--------------------------------------------------------------------------------



grant agreements, and subject to the right of the Company to direct the sale of
shares in connection with a Change of Control.

           (c)      For purposes of this Agreement, the term “Change of Control”
shall mean (A) a change in ownership of the Company under paragraph (i) below,
or (B) a change in effective control of the Company under paragraph (ii) below,
or (C) a change in the ownership of a substantial portion of the assets of the
Company under paragraph (iii) below:

                     (i)      Change in the ownership of the Company. A change
in the ownership of the Company shall occur on the date that any one person, or
more than one person acting as a group (as defined in Treasury Regulation
Section 1.409A -3(i)(5)(v)(B)), acquires ownership of stock of the corporation
that, together with stock held by such person or group, constitutes more than
50% of the total fair market value or total voting power of the stock of such
corporation.

                     (ii)      Change in the effective control of the Company. A
change in the effective control of the Company shall occur on the date that
either (A) any one person, or more than one person acting as a group (as defined
in Treasury Regulation Section 1.409A -3(i)(5)(vi)(D)), acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing thirty (30%) percent or more of the total voting power of the stock
of the Company; or (B) a majority of members of the Company’s Board of Directors
is replaced during any twelve (12) month period by Directors whose appointment
or election is not endorsed by a majority of the members of the corporation’s
Board of Directors prior to the date of the appointment or election, provided
that this sub-section (B) is inapplicable where a majority shareholder of the
Company is another corporation.

                     (iii)      Change in the ownership of a substantial portion
of the Company’s assets. A change in the ownership of a substantial portion of
the Company’s assets shall occur on the date that any one person, or more than
one person acting as a group (as defined in Treasury Regulation Section 1.409A
-3(i)(5)(vii)(C)), acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
assets from Company that have a total gross fair market value equal to more than
forty (40%) percent of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition. For this purpose, gross fair
market value means the value of the assets of the corporation, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

21.       Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and personally delivered (including
by regular messenger service, signature required) or sent by registered or
certified mail, return receipt requested, to both his office and his residence,
in the case of notices directed to the Executive, or to its principal office,
Attn.: Chairman, in the case of notices directed to the Company, or to such
other address and/or addressee as the party to whom such notice is directed
shall have designated for this purpose by notice to the other in accordance with
this Section. Such notices shall be effective upon personal delivery or three
(3) days after mailing.

10

--------------------------------------------------------------------------------



22.     Entire Agreement; Waiver. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof (it being
acknowledged, however, that the Company and the Executive may enter into certain
grant agreements relating to Outstanding Options which shall be effective in
accordance with the terms thereof). This Agreement may not be changed orally but
only by an instrument in writing, signed by the party against whom enforcement
of any waiver, change, modification or discharge is sought; provided that should
the Executive be appointed by the Board to an additional executive office of the
Company during the Employment Period, the terms of this Agreement shall apply,
the references to “Chief Executive Officer” shall be deemed to read “Chief
Executive Officer and [insert office]”, and the compensation provisions hereof
shall continue unamended. Waiver of or failure to exercise any rights provided
by this Agreement in any respect shall not be deemed a waiver of any further or
future rights.

23.     Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any transferee of all or
substantially all of the Company’s business or properties. The Executive’s
rights hereunder are personal to and shall not be transferable nor assignable by
the Executive.

24.     Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

25.     Governing Law; Arbitration. This agreement shall be construed in
accordance with and governed for all purposes by the laws of the State of Nevada
applicable to contracts made and to be performed wholly within such state.
Except as otherwise provided in Sections 18(e) and 19 of this Agreement, any
dispute or controversy arising out of or relating to this Agreement shall be
settled by arbitration in accordance with the rules of the American Arbitration
Association, and judgment upon the award may be entered in any court having
jurisdiction thereover. The arbitration shall be held in Clark County, Nevada or
in such other place as the parties hereto may agree.

26.     Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary or proper to carry out the provisions or intent of this Agreement.

27.     Severability. The parties agree that if any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

28.     Section 409A. The Executive and the Company intend that any compensation
under this Agreement shall be paid in compliance with Section 409A of the
Internal Revenue Code such that there are no adverse tax consequences, interest,
or penalties as a result of the payments. Notwithstanding any other provisions
of this Agreement to the contrary, any payment or benefits otherwise due to the
Executive upon the Executive’s termination from employment with the Company
shall not be made until and unless such termination from employment constitutes
a

11

--------------------------------------------------------------------------------



“Separation from Service”, as such term is defined under Section 409A of the
Internal Revenue Code. This provisions shall have no effect on payments or
benefits otherwise due or payable to the Executive or on the Executive’s behalf,
which are not on account of the Executive’s termination from employment with the
Company, including as a result of the Executive’s death. Furthermore, if the
Company reasonably determines that the Executive is a “Specified Employee” as
defined by Section 409A, upon termination of Executive’s employment for any
reason other than death (whether by resignation or otherwise), no amount may be
paid to the Executive earlier than six months after the date of termination of
Executive’s employment if such payment would violate Section 409A and the
regulations issued thereunder, and payment shall be made, or commence to be
made, as the case may be, on the date that is six months and one day after the
termination of Executive’s employment. Each payment made under this Agreement
shall be designated as a “separate payment” within the meaning of Section 409A.

29.     Counterparts. This Agreement may be executed in several counterparts,
and all counterparts so executed shall constitute one agreement, binding on the
parties hereto, notwithstanding that both parties are not signatory to the
original or the same counterpart.

     IN WITNESS WHEREOF, World Series of Golf, Inc. has caused this instrument
to be signed by a duly authorized officer and the Executive has hereunto set his
hand as of the day and year first above written.

Company:       World Series of Golf, Inc.                         By: /s/ John
Slitz         Name: John Slitz       Title: Chairman                    
Executive:     /s/ Joseph F. Martinez         Joseph F. Martinez




12

--------------------------------------------------------------------------------